Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered November 6, 1991, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
Defendant was identified by two eyewitnesses as the person who shot the deceased in the abdomen at close range with a shotgun, and he confessed to his crime twice after having been advised of his Miranda rights. Defendant’s argument that the verdict was based on legally insufficient evidence, or was against the weight of the evidence, is without merit (People v Bleakley, 69 NY2d 490, 495).
The hearing court’s findings that defendant’s confessions were not coerced, and that Miranda warnings were given before defendant’s statements were taken, are entitled to great deference (People v Prochilo, 41 NY2d 759, 761) and we find no basis for disturbing those findings.
Evidence of prior fights between defendant and the deceased was properly admitted as background and was relevant to motive (People v Williams, 193 AD2d 408, lv denied 82 NY2d 729). Defendant’s sentence was not unduly harsh. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.